DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments submitted October 12, 2012, have been considered and are persuasive.  The previous rejection of July 12, 2021, is withdrawn.  Regarding Applicant’s arguments beginning on page 2 of the conference request, it is noted that the Gershenfeld reference addresses the anisotropic material below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In particular, claim 18 describes the material as having anisotropic thermal conductivity and appears to further clarify in claim 22 that the material is a ferroelectric material, a ferromagnetic material, or a superconductor.  Is this intended to be the same material such that the material of claim 22 is a ferroelectric, ferromagnetic, or superconducting material that also has anisotropic thermal conductivity?  The 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 20-29 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2012/0287962 (“Ooishi”) in view of U.S. Patent Pub. 2012/0303153 (“Gershenfeld”).
Claim 18
Ooishi discloses an apparatus for determining or monitoring a temperature of a liquid, comprising: a temperature sensor and a measuring element arranged in a single sensor head (temperature sensor 62 and measuring element 63 within microchip 8); and a unit arranged at least partially within the sensor head, wherein the unit includes a material with anisotropic thermal conductivity, and wherein the unit is designed to influence the heat flow within the sensor head such that the temperature sensor and the measuring element are in thermal equilibrium at all times and the spread of heat within the sensor head is homogeneous irrespective of the thermal environment of the apparatus (paragraph [0032], temperature maintaining element 64, formed of resistor material)
	Ooishi discloses a unit arranged within the sensor head and designed to influence the heat flow but does not appear to explicitly disclose the unit includes a material with anisotropic thermal conductivity.
Gershenfeld discloses a heat transfer device functioning as temperature detectors including a resistance temperature detector with anisotropic thermal conductivity (paragraphs [0017-0018], graphite resistors).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the unit having a material with anisotropic thermal conductivity, as disclosed by Gershenfeld, into the device of Ooishi, for the purpose of providing resistive heating which can account for a response to temperature (Gershenfeld, paragraph [0018]).

Claim 20
Ooishi in view of Gershenfeld discloses the apparatus of claim 18, wherein the measuring element is a second temperature sensor (Ooishi, paragraph [0032], second temperature sensor 63).  

Claim 23
Ooishi in view of Gershenfeld discloses the apparatus of claim 18, wherein the unit comprises a layer or a coating, wherein the layer of the coating is composed at least partially of the material with anisotropic thermal conductivity (Gershenfeld, paragraphs [0017-0018], graphite).

Claim 24
Ooishi in view of Gershenfeld discloses the apparatus of claim 18.
Ooishi in view of Gershenfeld dooes not appear to explicitly disclose wherein the unit comprises a thin walled foil composed at least partially of the material with anisotropic thermal conductivity (Gershenfeld, paragraph [0034], thin film).  

Claim 25
Ooishi in view of Gershenfeld discloses the apparatus of claim 18, wherein a filler is provided that is arranged at least partially within the sensor head and fills an interior of the sensor head at least partially (Ooishi, paragraph [0035], insulating layer 65).  

Claim 26
Ooishi in view of Gershenfeld discloses the apparatus of claim 25, wherein the filler has a homogeneous thermal conductivity or thermal capacitance (Ooishi, paragraph [0035], insulating layer 65 is an insulating material).  

Claim 27
Ooishi in view of Gershenfeld discloses the apparatus of claim 18, wherein the material with anisotropic thermal conductivity at least partially contains carbon containing material or hexagonal boron nitride (Gershenfeld, paragraphs [0017-0018], graphite).

Claim 28
Ooishi in view of Gershenfeld discloses the apparatus of claim 18, wherein the unit is embodied or arranged in such a manner that it has in parallel with the peripheral direction of the Gershenfeld, paragraphs [0017-0018], graphite).

Claim 29
Ooishi in view of Gershenfeld discloses the apparatus of claim 18, wherein the unit is embodied or arranged in such a manner that it at least partially surrounds the temperature sensor and the measuring element (Ooishi, Fig. 1).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2012/0287962 (“Ooishi”) in view of U.S. Patent Pub. 2012/0303153 (“Gershenfeld”), further in view of U.S. Patent Pub. 2012/0051389 (“Schalles”).
Claim 21
Ooishi in view of Gershenfeld discloses the apparatus of claim 18, wherein the measuring element is a reference element for in-situ calibration or validation of at least the temperature sensor (Ooishi, paragraph [0121], reference measurements using element 62 and compared with element 61).
Ooishi in view of Gershenfeld discloses a resistor (Ooishi, paragraph [0034]) but does not appear to explicitly disclose wherein the reference element is composed at least partially of at least one material, in the case of which at least one phase transformation at least of second order occurs at at least one predetermined phase transformation temperature in a temperature range relevant for calibrating the temperature sensor, in the case of which phase transformation the material remains in the solid phase.
Schalles discloses using a phase transformation ferroelectric material for the resistor (paragraph 0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the reference element is composed at least partially of at least one material, in the case of which at least one phase transformation at least of second order occurs at at least one predetermined phase transformation temperature in a temperature range relevant for calibrating the temperature sensor, in the case of which phase transformation the material remains in the solid phase, as disclosed by Schalles, into the device of Ooishi in view of Gershenfeld, for the purpose of utilizing the volume change for calibrating the temperature sensor (Schalles, paragraph [0025]).

Claim 22
Ooishi in view of Gershenfeld discloses the apparatus of claim 18.
Ooishi in view of Gershenfeld discloses the material which is a graphite material but does not appear to explicitly disclose wherein the material is a ferroelectric material, a ferromagnetic material, or a superconductor.
Schalles discloses a resistor material of ferroelectric materials (paragraph [0027-0034]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein the material is a ferroelectric material, a ferromagnetic material, or a superconductor, as disclosed by Schalles, into the device of Ooishi in view of Gershenfeld, for the purpose of utilizing the volume change for calibrating the temperature sensor (Schalles, paragraph [0025]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LIN/Primary Examiner, Art Unit 2853